NOT RECOMMENDED FOR PUBLICATION
                               File Name: 19a0127n.06

                                        Nos. 18-5108/5109

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                        FILED
                                                                                  Mar 18, 2019
 UNITED STATES OF AMERICA,                           )                        DEBORAH S. HUNT, Clerk
                                                     )
 Plaintiff-Appellee,                                 )
                                                     )       ON APPEAL FROM THE
 v.                                                  )       UNITED STATES DISTRICT
                                                     )       COURT FOR THE EASTERN
 CHRISTOPHER D. WASHINGTON (18-                      )       DISTRICT OF KENTUCKY
 5108); STEVEN D. HARVEY (18-5109),                  )
                                                     )
 Defendants-Appellants.                              )
                                                     )


       Before: SUTTON, WHITE, and DONALD, Circuit Judges.

HELENE N. WHITE, Circuit Judge.

       Defendants-Appellants Christopher D. Washington (Washington) and Steven D. Harvey

(Harvey) challenge the sentences imposed by the district court after they pled guilty to possessing

a firearm as a felon in violation of 18 U.S.C. § 922(g)(1) (Washington) and possessing with intent

to distribute heroin in violation of 21 U.S.C. § 841(a) (Harvey). Washington challenges the district

court’s application of the four-level firearm enhancement provided in U.S. Sentencing Guidelines

Manual (U.S.S.G. or Guidelines) § 2K2.1(b)(6)(B).         Harvey challenges the district court’s

application of the two-level enhancement for possessing a firearm during his drug crime under

U.S.S.G. § 2D1.1(b)(1). Harvey also argues that his sentence is procedurally unreasonable because

the district court failed to provide a reasoned basis for the sentence, and is substantively
Nos. 18-5108/5109, United States v. Washington, et al.


unreasonable because it was greater than necessary to accomplish the purposes of sentencing.

Finding no error, we affirm the district court in all respects.

                                           I. Background

A. Arrests and Guilty Pleas

        In October 2016, the Drug Enforcement Administration (DEA) began investigating

Harvey’s suspected involvement in drug trafficking. As part of the investigation, law enforcement

surveilled Harvey at various times over the ensuing months. On June 20, 2017, law enforcement

executed search warrants at two storage units used by Harvey, and recovered 793 grams of heroin,

86.68 grams of cocaine, drug paraphernalia, and $26,780 in currency. That same day, while

surveilling Harvey, officers observed Harvey driving a GMC Yukon with Washington as a

passenger; the men made various stops before ultimately arriving at Harvey’s residence. Later in

the day, when Washington and Harvey left Harvey’s residence and walked toward the Yukon,

officers arrested Harvey. While arresting Harvey, officers detained Washington and found a stolen

pistol, digital scales, and $833 in currency in his pockets. Officers determined that Washington

had been previously convicted of a felony and arrested him.

        Law enforcement thereafter found $5,251 in currency in Harvey’s house, nearly 50 grams

of marijuana in the Yukon, and a pistol in a white Chevrolet Caprice parked in front of Harvey’s

house. Law enforcement also searched Washington’s phone and found text messages indicating

that he had been selling small amounts of various drugs.

        Washington and Harvey were indicted together. Washington eventually pled guilty to a

count of possessing a firearm as a felon, in violation of 18 U.S.C. § 922(g)(1), and Harvey pled

guilty to a count of possessing with intent to distribute heroin, in violation of 21 U.S.C. § 841(a).




                                                   2
Nos. 18-5108/5109, United States v. Washington, et al.


B. Washington’s Sentencing

        Washington’s presentence report (PSR) recommended applying a four-level increase under

U.S.S.G. § 2K2.1(b)(6)(B) for using or possessing a firearm in connection with drug trafficking.

Washington objected to the four-level enhancement on the basis that there was insufficient

evidence that he possessed the pistol in connection with drug trafficking. The district court

overruled the objection, finding that there was sufficient evidence that Washington possessed the

pistol in connection with trafficking marijuana. The district court relied on the following to make

that determination: (1) text messages on Washington’s phone showed that he was “selling small

amounts of various drugs” “several months earlier [than his arrest in June] . . . May perhaps, April

or May” (R. 102, PID 526, 534); (2) officers found marijuana in the Yukon that Washington and

Harvey rode in for “a good portion of the day” (id. at PID 535); and (3) officers found scales and

the pistol in Washington’s pocket.

        After overruling Washington’s sole objection, the district court calculated Washington’s

Guidelines range as 30 to 37 months of imprisonment, and sentenced Washington to 33 months of

imprisonment.

C. Harvey’s Sentencing

        Harvey’s PSR recommended a two-level enhancement under U.S.S.G. § 2D1.1(b)(1) for

possession of a firearm while drug trafficking. Harvey objected to that enhancement, arguing that

(1) although he owned a white Caprice, he did not own the white Caprice in which officers found

the pistol and (2) he did not constructively possess Washington’s pistol.

        At sentencing, the district court overruled Harvey’s objection, finding sufficient evidence

that Harvey both possessed the pistol that was found in the white Caprice and constructively

possessed Washington’s pistol. The district court rejected Harvey’s argument because Harvey



                                                   3
Nos. 18-5108/5109, United States v. Washington, et al.


admitted to owning a white Caprice and the white Caprice in which the pistol was found was the

only white Caprice in the area. The district court also found that Harvey and Washington were

engaged in drug trafficking on June 20, 2017 because Washington and Harvey were together most

of the day, they made numerous stops, and Washington had digital scales in his pocket. Finally,

the district court found that Harvey had not shown it was clearly improbable that the firearm that

was possessed was connected with the drug-trafficking offense.

        After calculating Harvey’s Guidelines range as 188 to 235 months, the district court

discussed the § 3553(a) factors. The district court noted, among other considerations, the

seriousness of Harvey’s offense and Harvey’s extensive criminal history:

                THE COURT: . . . I look at a number of factors. The guideline range
                is the starting point for the analysis. Many times I do start in the
                middle of the range, as the attorneys understand, because that allows
                me to go up or down within the range considering those factors of
                3553 when a variance is not appropriate. So it’s a logical starting
                point, but that doesn’t mean that’s where we start and end, but the
                Court must start at some point, and I do generally start from the
                middle of the range.

                The factors of 3553 that are considered here include, of course, the
                seriousness of the offense. This was a serious offense.

                And when we look at the history and characteristics of the
                defendant, they are not favorable. The criminal history section is
                used to calculate in part the guideline range, but the nature of the
                criminal history is also important because that does -- it gives the
                Court some indication of issues such as recidivism, has the
                defendant engaged in the same type of activity in the past, has he
                received significant penalties for that, and what have been his
                actions as a result?

                For example, in this case the defendant has a conviction, 2004, for
                possession of controlled substances in the first degree. He had a five-
                year sentence, but it was suspended. He was remanded shortly
                thereafter to drug court as a sanction. He was released in November
                of 2004, remanded back to drug court in June of 2005,
                released from that program June 2005. His probation was revoked
                in 2005, and he was again given five years credit with time -- with

                                                   4
Nos. 18-5108/5109, United States v. Washington, et al.


                credit for time served. He was released in 2005, his parole was
                revoked in 2007, and he was finally released from that sentence in
                2008.

                That’s not positive. That’s an indication that the defendant does not
                understand his obligations and does not take them seriously when it
                comes to penalties and sanctions imposed by Courts.

                And he has various other convictions that are outlined in the report,
                including the one that’s reflected in paragraph 32 that I alluded to
                earlier with regard to his prior possession of another 9-millimeter
                pistol, a Taurus pistol, that was determined to be stolen.

                When we look at the criminal history section, it’s not positive. It is
                an indication that the defendant is a substantial likelihood of
                recidivating when he is released.

                The Court does certainly consider the need to provide protection for
                the public, as well as providing deterrence for the defendant.

                So I don’t see anything in the presentence report that would cause
                me to go below the guideline range or, quite frankly, at the bottom
                of the range as has been requested here.

(R. 105, PID 588-90.)

        After considering “all of the information, . . . including the defendant’s action, the

seriousness of the offense, [and] the need to promote respect for the law,” the district court imposed

“a sentence of a little above the middle of the guideline range” of 220 months. (Id. at PID 590.)

The district court finally noted that the sentence was necessary to protect the public and did not

create an unwarranted sentencing disparity.

                             II. Washington’s Sentencing Challenge

        Washington appeals only the district court’s decision to apply the four-level sentencing

enhancement under U.S.S.G. § 2K2.1(b)(6)(B). “In the specific context of the § 2K2.1(b)(6)(B)

firearm enhancement, ‘we review the district court’s factual findings for clear error and accord

‘due deference’ to the district court’s determination that the firearm was used or possessed ‘in



                                                   5
Nos. 18-5108/5109, United States v. Washington, et al.


connection with’ the other felony, thus warranting the application of the . . . enhancement.’” United

States v. Seymour, 739 F.3d 923, 929 (6th Cir. 2014) (quoting United States v. Taylor, 648 F.3d

417, 432 (6th Cir. 2011)).

        The Guidelines provide for a four-level sentencing enhancement “[i]f the defendant . . .

used or possessed any firearm or ammunition in connection with another felony offense.” U.S.S.G.

§ 2K2.1(b)(6)(B). The commentary to the Guidelines provides that “[s]ubsection[] (b)(6)(B) . . .

appl[ies] . . . in the case of a drug trafficking offense in which a firearm is found in close proximity

to drugs, drug-manufacturing materials, or drug paraphernalia.”             Id. cmt. n.14(B).      The

commentary to the Guidelines defines “another felony offense” as “any federal, state, or local

offense, other than the explosive or firearms possession or trafficking offense, punishable by

imprisonment for a term exceeding one year, regardless of whether a criminal charge was brought,

or a conviction obtained.” Id. cmt. n.14(C).

        The district court identified the felony offense here as trafficking marijuana, and there was

sufficient evidence to reasonably conclude that Harvey and Washington were drug trafficking.

The text messages on Washington’s phone indicated that he had sold drugs in the recent past,

which the district court properly considered “circumstantial evidence” that Washington was still

dealing drugs. (R. 102, PID 526, 534-35.) Law enforcement had been investigating Harvey for

months for drug trafficking, Harvey and Washington made numerous stops that day, and officers

seized about 50 grams of marijuana, a distributable quantity, from the Yukon they had been in.

Law enforcement also found digital scales in Washington’s pocket along with over $800, despite

Washington having “never been employed.” (R. 94, PID 420, 429.) See United States v. Burns,

498 F.3d 578, 581 (6th Cir. 2007). Based on this evidence, it was not clearly erroneous for the

district court to conclude that Harvey and Washington had been selling marijuana.



                                                   6
Nos. 18-5108/5109, United States v. Washington, et al.


        The district court also reasonably concluded that Washington possessed the pistol in

connection with drug trafficking. Officers found digital scales and over $800 in Washington’s

pocket, and the district court stressed that Washington “couldn’t have gotten the scales any closer

to the firearm that was in his front pocket.” (R. 102, PID 536.) The district court inferred that the

proximity between the firearm, on one hand, and drug paraphernalia and the large amount of

currency, on the other hand, supported the conclusion that the firearm was “used to protect drug

trafficking activities.” (Id.) That inference was reasonable, see U.S.S.G. § 2K2.1(b)(6)(B) cmt.

n.14(B),1 and supported by the fact that the pistol’s location in Washington’s front pocket made it

readily accessible to use if needed. See United States v. Angel, 576 F.3d 318, 321 (6th Cir. 2009)

(“We [ ] examine whether there was easy access, which would support a theory that the guns were

used to facilitate the felonious offense.” (citation and internal quotation marks omitted)). In short,

the district court’s application of the § 2K2.1(b)(6)(B) enhancement passes our deferential

standard of review.

        Washington makes a number of arguments against applying the enhancement in this case,

but none can overcome the due deference we accord to the district court’s conclusion. Washington

first argues that there is insufficient evidence that he was trafficking drugs with Harvey because

the officers surveilling Harvey and Washington that day did not observe any drug sales.

Washington contends that testimony from officers at the evidentiary hearing on Washington’s

motion to suppress2 shows that (1) officers observed Harvey travel to the local mall, to a nearby



        1
          See also United States v. Sweet, 776 F.3d 447, 450 (6th Cir. 2015) (“Comment 14(B) to U.S.S.G.
§ 2K2.1 indicates that, when the ‘other offense’ is a drug trafficking offense, the § 2K2.1(b)(6)(B)
enhancement applies whenever ‘a firearm is found in close proximity to drugs, drug-manufacturing
materials, or drug paraphernalia.’” (quoting U.S.S.G. § 2K2.1(b)(6)(B) cmt. n. 14(B))).
        2
         Washington filed a motion to suppress the evidence discovered by law enforcement on his person
when he was detained and arrested. Harvey also filed a motion to suppress. A magistrate judge presided
over an evidentiary hearing on the motions to suppress. The magistrate judge prepared a recommended

                                                   7
Nos. 18-5108/5109, United States v. Washington, et al.


restaurant, and then back to his residence with Washington as a passenger; (2) officers saw nothing

suspicious; and (3) officers had no reason to believe that Washington was involved in drug

trafficking. Even if we accept Washington’s characterization of the testimony, it does not follow

that Washington did not engage in drug trafficking. The surveilling officers, watching from a

distance, had a necessarily limited view of Washington’s and Harvey’s actions. Moreover, the

officers did not begin surveillance until later in the afternoon, and their testimony therefore does

not account for Washington’s and Harvey’s movements prior to that time. Finally, even if the

officers did not have reason to believe Washington was involved in drug trafficking, the officers

were testifying about their observations before detaining Washington. Unlike the district court,

the officers did not have the benefit of knowing that Washington was carrying a pistol, a large

amount of cash, and digital scales or that there was a distributable amount of marijuana in the

Yukon. In light of these facts, the testimony relied on by Washington does not demonstrate that

the district court committed clear error by finding that Washington engaged in drug trafficking

with Harvey.

        Washington next argues that even if he and Harvey had sold drugs earlier in the day, there

was insufficient evidence that Washington possessed the firearm before arriving at Harvey’s

residence. Washington again relies on testimony from the suppression hearing, pointing to

testimony that officers did not observe Washington with a gun earlier in the day and were

concerned that Harvey had given Washington a gun in the residence. However, the officers’

testimony is of limited value in this context, particularly because the officers were observing

Washington at a distance and his gun may have been in his pocket, as it was later. Critically, this

testimony is at most only countervailing evidence to the evidence that Washington had the gun,


disposition to the district court, recommending that the district court deny the motions to suppress. The
motions to suppress were rendered moot due to Washington’s and Harvey’s guilty pleas.

                                                   8
Nos. 18-5108/5109, United States v. Washington, et al.


cash, and scales on his person, that Washington had easy access to the gun, and that no firearms

were found in Harvey’s residence. That was sufficient evidence for the district court to find the

requisite nexus between the gun and drug trafficking.

        Washington compares this case to United States v. Jackson, 877 F.3d 231 (6th Cir. 2017),

but the comparison is inapt. In Jackson, this court held that the government failed to show the

requisite nexus between a firearm and drug sales. 877 F.3d at 237-43. Jackson, however, involved

“independent sales of guns and drugs,” and there was “no evidence” that the defendant “actually

kept a gun near his drugs.” Id. at 240, 242. Here, there is evidence that the gun and drugs were

not independent, but intertwined: Washington kept the gun in his pocket in close proximity to the

digital scales and large amount of cash.

        The district court’s factual findings were not clearly erroneous, and the determination to

apply the firearm enhancement under U.S.S.G. § 2K2.1(b)(6)(B) is entitled to due deference. We

affirm the district court’s decision.

                               III. Harvey’s Sentencing Challenges

A. The Two-Level U.S.S.G. § 2D1.1(b)(1) Enhancement

        Harvey first challenges the district court’s application of the § 2D1.1(b)(1) enhancement.

“A district court’s determination that the defendant possessed a firearm during a drug offense is a

factual finding that this court reviews under the clearly erroneous standard.” United States v.

Wheaton, 517 F.3d 350, 367 (6th Cir. 2008) (citation omitted).

        The Guidelines provide for a two-level increase to the base offense level for drug offenses

“[i]f a dangerous weapon (including a firearm) was possessed.” U.S.S.G. § 2D1.1(b)(1). Courts

apply a burden-shifting framework to determine whether the enhancement applies. “Once the

government establishes by a preponderance of the evidence that (1) the defendant actually or



                                                   9
Nos. 18-5108/5109, United States v. Washington, et al.


constructively ‘possessed’ the weapon, and (2) such possession was during the commission of the

offense, the burden shifts to the defendant to show that it was clearly improbable that the weapon

was connected to the offense.” United States v. Catalan, 499 F.3d 604, 606 (6th Cir. 2007)

(citation and internal quotation marks omitted). To satisfy the first step, “all that the government

need show is that the dangerous weapon [was] possessed during ‘relevant conduct.’”3 United

States v. Faison, 339 F.3d 518, 520 (6th Cir. 2003). “The government is not required to show that

the firearm possession, once shown, is related to the drug crime.” United States v. Johnson,

344 F.3d 562, 567 (6th Cir. 2003) (emphasis omitted). “Constructive possession of an item is the

ownership, or dominion or control over the item itself, or dominion over the premises where the

item is located.” Wheaton, 517 F.3d at 367 (citation and internal quotation marks omitted)

(emphasis omitted).

        Once the government meets its burden, “a presumption arises that the weapon was

connected to the offense.” Id. (citation and internal quotation marks omitted). We consider the

following factors to determine whether it was appropriate to apply this enhancement: “(1) the type


        3
          “To determine what constitutes ‘relevant conduct’ under § 2D1.1, we look to § 1B1.3 . . . .” United
States v. Clisby, 636 F. App’x 243, 247 (6th Cir. 2016). That section provides that:
                . . . [the] specific offense characteristics . . . shall be determined on the
                basis of the following:
                (1)(A) all acts and omissions committed, aided, abetted, counseled,
                commanded, induced, procured, or willfully caused by the defendant; and
                (B) in the case of a jointly undertaken criminal activity (a criminal plan,
                scheme, endeavor, or enterprise undertaken by the defendant in concert
                with others, whether or not charged as a conspiracy), all acts and omissions
                of others that were--
                    (i) within the scope of the jointly undertaken criminal activity,
                    (ii) in furtherance of that criminal activity, and
                    (iii) reasonably foreseeable in connection with that criminal activity;
                that occurred during the commission of the offense of conviction, in
                preparation for that offense, or in the course of attempting to avoid
                detection or responsibility for that offense . . .
U.S.S.G. § 1B1.3(a).

                                                     10
Nos. 18-5108/5109, United States v. Washington, et al.


of firearm involved; (2) the accessibility of the weapon to the defendant; (3) the presence of

ammunition; (4) the proximity of the weapon to illicit drugs, proceeds, or paraphernalia; (5) the

defendant's evidence concerning the use of the weapon; and (6) whether the defendant was actually

engaged in drug-trafficking, rather than mere manufacturing or possession.” United States v.

Greeno, 679 F.3d 510, 515 (6th Cir. 2012) (quotation omitted).

        Harvey argues that there was insufficient evidence to conclude that he owned the white

Caprice where the pistol was found. However, Harvey admitted to owning a white Caprice and

the white Caprice with the loaded pistol was parked directly in front of Harvey’s residence and

was “[t]he only white Caprice in the area.” (R. 105, PID 577.)4 Based on this evidence, it was not

clearly erroneous to conclude that the preponderance of the evidence showed that Harvey owned

the white Caprice where the pistol was found and therefore he constructively possessed it.

        Harvey did not rebut the presumption that the pistol was connected to drug trafficking by

showing that it was clearly improbable. Harvey argues that the pistol was not on his person, in his

residence, or near the storage units holding the drugs. However, police recovered over $5,000 in

currency from Harvey’s residence, and about 50 grams of marijuana in the parked Yukon. The

district court reasonably found that the pistol in the Caprice was readily accessible so that Harvey

could protect himself, his family, and the proceeds of drug trafficking activity. Finally, Harvey

had large amounts of heroin and cocaine, drug paraphernalia, and $26,000 in the storage units,

suggesting distribution, and, as we explained above, the district court reasonably concluded that

Harvey and Washington were engaged in drug trafficking, rather than possession.5 The text


        4
         Because we conclude that Harvey possessed the pistol in the white Caprice, we need not, and do
not, address whether the district court properly concluded that Harvey constructively possessed
Washington’s pistol.
        5
         It appears that, at Harvey’s sentencing hearing, the district court mistakenly believed that
Washington possessed marijuana and admitted it was his. At Washington’s later sentencing hearing,
Washington’s counsel corrected that misunderstanding and the district court “t[ook] that [fact] out of the

                                                   11
Nos. 18-5108/5109, United States v. Washington, et al.


messages from Washington’s phone indicated that he had been dealing drugs in the recent past;

Washington and Harvey made numerous stops before arriving at Harvey’s residence; Washington

had a digital scale and over $800 in his pockets; and law enforcement recovered 50 grams of

marijuana from the Yukon and over $5,000 in currency from Harvey’s residence. These factors

all suggest that the pistol was connected to drug trafficking, and Harvey has not shown it was

clearly improbable.       Under these circumstances, the district court properly applied the

enhancement under U.S.S.G. § 2D1.1(b)(1).

B. The Adequacy of the District Court’s Sentence Explanation

        Harvey next argues that his sentence was procedurally unreasonable because the district

court failed to properly explain the basis for his sentence.

        The parties dispute the standard of review for this claim. The government contends that

Harvey did not preserve his objection to the procedural reasonableness of the sentence and

therefore plain-error review should apply. Harvey argues that he adequately preserved his

objection. The government appears to be correct. At the end of the sentencing hearing, Harvey’s

counsel only reiterated Harvey’s objection to the firearm enhancement and stated “there’s no

[United States v. Bostic6] objections, Your Honor, and no additional findings.” (R. 105, PID 597.)

Harvey did not raise any concerns with the district court’s discussion of the sentencing factors or

the adequacy of the court’s explanation for his sentence. Nevertheless, under either standard of

review, Harvey’s sentence was procedurally reasonable.


analysis.” (R. 102, PID 525.) The district court still concluded that Harvey and Washington had been drug
trafficking, and that finding, as we have explained, was not clearly erroneous.
        6
           In Bostic, this court “announce[d] a new procedural rule, requiring district courts, after
pronouncing the defendant's sentence but before adjourning the sentencing hearing, to ask the parties
whether they have any objections to the sentence just pronounced that have not previously been raised.”
371 F.3d 865, 872 (6th Cir. 2004). “If a sentencing judge asks this question and if the relevant party does
not object, then plain-error review applies on appeal to those arguments not preserved in the district court.”
United States v. Vonner, 516 F.3d 382, 385 (6th Cir. 2008) (en banc).

                                                     12
Nos. 18-5108/5109, United States v. Washington, et al.


        A district court commits a procedural error and abuses its discretion by “failing to calculate

(or improperly calculating) the Guidelines range, treating the Guidelines as mandatory, failing to

consider the § 3553(a) factors, selecting a sentence based on clearly erroneous facts, or failing to

adequately explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.” Gall v. United States, 552 U.S. 38, 51 (2007). “To meet the requirement of

procedural reasonableness, the sentencing judge must ‘set forth enough to satisfy the appellate

court that he has considered the parties’ arguments and has a reasoned basis for exercising his own

legal decisionmaking authority.’” United States v. Klups, 514 F.3d 532, 537 (6th Cir. 2008)

(quoting Rita v. United States, 551 U.S. 338, 356 (2007)).            “[W]hen a sentencing judge

independently concurs with the Sentencing Commission’s conclusion that a within-Guidelines

sentence is appropriate for a given defendant, the explanation for the sentence generally need not

be lengthy.” United States v. Wilms, 495 F.3d 277, 280 (6th Cir. 2007) (citation omitted).

        The district court adequately set forth a reasoned basis for the within-Guidelines sentence.

The district court first considered the advisory Guidelines range of 188 to 235 months of

imprisonment and then discussed and applied the § 3553(a) factors. Harvey asked the court to

impose a within-Guidelines sentence of 188 months of imprisonment, and the district court

independently found no reason to sentence below the Guidelines range. The district court

sentenced Harvey to 220 months imprisonment, “a little above the middle of the guideline range.”

(R. 105, PID 590.)

        Harvey claims that there was “not a thorough discussion of the 18 U.S.C. § 3553(a) factors”

(Harvey’s Br. at 26), but the district court discussed those factors at length, noting the seriousness

of Harvey’s crime, Harvey’s extensive criminal history, and the need to protect the public and

deter him from future conduct. Although Harvey also faults the district court for not informing



                                                  13
Nos. 18-5108/5109, United States v. Washington, et al.


him of the weight it gave the § 3553(a) factors, the district court was not required to do so. See

United States v. Trejo–Martinez, 481 F.3d 409, 413 (6th Cir. 2007) (noting that “[a] [district] court

need not explicitly consider each of the § 3553(a) factors” or “provide a rote listing or some other

ritualistic incantation of the relevant § 3553(a) factors”). Instead, the question is whether the

district court considered the § 3553(a) factors, addressed the relevant factors in reaching the

conclusion, and provided a reasoned explanation for the sentence. See id. (“[A] sentence is

procedurally reasonable if the record demonstrates that the sentencing court addressed the relevant

factors in reaching its conclusion.”). The district court did so here. The district court looked to

the Guidelines range in light of Harvey’s own request for a sentence at the bottom end of the range,

and it made its own assessment that there was no reason to go below that range. The district court

spoke at length about Harvey’s extensive criminal history and expressed concern that it indicated

that Harvey had “a substantial likelihood of recidivating when he is released.” (R. 105, PID 590.)

The district court specifically noted that Harvey’s continued unlawful conduct showed that he

“does not take [his obligations] seriously when it comes to penalties and sanctions imposed by

[c]ourts.” (Id. at PID 589.) The district court later specifically identified “[Harvey’s] action, the

seriousness of the offense, [and] the need to promote respect for the law” as reasons for why it was

going to impose a sentence slightly above the middle of the Guidelines range. (Id. at PID 590.)

Thus, the district court provided a reasoned basis for its decision.

C. The Substantive Reasonableness of Harvey’s Sentence

        Finally, Harvey argues that his sentence is substantively unreasonable. “For a sentence to

be substantively reasonable, it must be proportionate to the seriousness of the circumstances of the

offense and offender, and sufficient but not greater than necessary, to comply with the purposes of

§ 3553(a).” United States v. Young, 847 F.3d 328, 371 (6th Cir. 2017) (citation and internal



                                                  14
Nos. 18-5108/5109, United States v. Washington, et al.


quotation marks omitted). There is a presumption that a sentence within the advisory Guidelines

is substantively reasonable. See Vonner, 516 F.3d at 389. Harvey has the burden of showing

substantive unreasonableness. See United States v. Woodard, 638 F.3d 506, 510 (6th Cir. 2011).

        Harvey has fallen short of overcoming the presumption that his within-Guidelines sentence

is reasonable. Harvey asserts that his sentence is substantively unreasonable because (1) no one

was injured by his crimes and (2) he was remorseful and apologized during the sentencing hearing.

The district court properly considered and discussed the application of the sentencing factors at

length, and reasonably sentenced Harvey to a term of imprisonment slightly higher than the middle

of the Guidelines range. The district court had sufficient basis to impose the sentence in light of

Harvey’s criminal history and tendency to recidivate. Moreover, the district court also reasonably

noted that Harvey’s Guidelines range increased greatly after his guilty plea due to Harvey’s own

actions. Harvey lost credit for acceptance of responsibility and received an obstruction-of-justice

enhancement for instructing his wife to out another witness who was cooperating with the

government and then directing her to delete their correspondence. Although Harvey expressed

remorse, “[t]he district court judge, unlike the members of this court, had an opportunity to hear

from the defendant firsthand,” assess Harvey’s demeanor and nonverbal communication, and

factor that apology into the sentence. Vonner, 516 F.3d at 390. Under these circumstances, the

district court did not impose a substantively unreasonable sentence.

                                           IV. Conclusion

        For the reasons stated above, we AFFIRM the district court in all respects.




                                                  15